DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election Restriction
Applicant’s election without traverse of Species B (Figures 4A-4C, 5) in the reply filed on July 20, 2022 is acknowledged.  Claims 1-3, 6-10, 15 and 18-24 are pending.  The Examiners also acknowledges his misunderstanding in claim 1 and claim 15 as clearly noted by the Applicant.

Specification
The disclosure is objected to because the following informalities:
Specification - Cover Page
Use of cover page is not required for non-provisional applications.
Specification - Page 8, [para. 0044]
Feature --first closure portion 10a-- not shown in Fig. 3A-3C.
Specification - Page 14, [para. 0073]
Line 7-8 misprint in “annular skirt portion 18”.  Examiner interprets “annular skirt portion 618”.
Specification - Page 17, [para. 0092]
Line 1 mentions “disc 616” in Fig. 8A-8B but is not shown thereto.  Examiner notes “disc 616” in Fig. 9.

Drawings - Page 1
Label 42 (Fig. 1C) not described in the Specification.
Drawings - Page 3
Labels 42, and 44 (Fig. 3C) not described in the Specification.
Drawings - Page 5
Label 302a (Fig. 5) not described in the Specification.
Drawings - Page 6
Label 442 (Fig. 6A) not described in the Specification.
Drawings - Page 7
Labels 416a, 450a, 450b (Fig. 6C) not described in the Specification.
Drawings - Page 8
Label 652 (Fig. 8A) not described in the Specification.
Drawings - Page 9
Label 666 (Fig. 9) not described in the Specification.
Appropriate correction required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2-3, 6-10, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rejected because it is vague and indefinite the recitation; --closure-- (line 10) since it might refer to either; --one-piece closure-- (line 1), --first closure portion-- (line 2), or --second closure portion-- (line 7).  For examination purposes, Examiner interprets --closure-- as --one-piece closure--.
	Claim 7 is rejected because it is vague and indefinite the recitation; --closure-- (line 1) since it is unclear which construct is being referred to.  For examination purposes, Examiner interprets --closure-- as --one-piece closure-- (line 1).

	Claim 8 is rejected because it is vague and indefinite the recitation; --closure-- (line 1) since it is unclear which construct is being referred to.  For examination purposes, Examiner interprets --closure-- as --one-piece closure-- (line 1).

	Claim 9 is rejected because it is vague and indefinite the recitation; --closure-- (line 1) since it is unclear which construct is being referred to.  For examination purposes, Examiner interprets --closure-- as --one-piece closure-- (line 1).

	Claim 10 is rejected because it is vague and indefinite the recitation; --closure-- (line 1) since it is unclear which construct is being referred to.  For examination purposes, Examiner interprets --closure-- as --one-piece closure-- (line 1).

Claims 2, 3, 6, and 21-24 are rejected by dependency of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Hidetoshi (Japan Patent Application Number JP2001080660A [MACHINE TRANSLATION]) hereafter HIDETOSHI.
Regarding claim 1 HIDETOSHI teaches (see FIG. 1 below) a one-piece closure 1 comprising; a first closure portion including a top wall portion 2; an annular skirt portion 8 with an internal thread formation 10 for engagement with an external thread formation 22 of a container 21; and a second closure portion with a tamper-evident band 9 depending from and being partially detachably connected to the annular skirt portion 8 by a first frangible connection 7, wherein the one-piece closure 1 comprises polymeric material (para. [0005], line 2, “polyethylene”) and wood filler (para. [0008], line 4, “sisal flour”).


    PNG
    media_image1.png
    840
    919
    media_image1.png
    Greyscale


Regarding claim 15 HIDETOSHI teaches (see FIG. 1 above) a package 1, 21 comprising; a container 21 having a neck portion defining an opening, container 21 having an external thread formation 22 on the neck portion; and a one-piece closure 1 configured for fitment to the neck portion of the container 21 for closing the opening; the one-piece closure 1 including a first closure portion and a second closure portion; first closure portion including a top wall portion 2 and an annular skirt portion 8 depending from the top wall portion 8, the annular skirt portion 8 including an internal thread formation 10 for engagement with an external thread formation 22 of container 21, the second closure portion including a tamper-evident band 9 depending from and being partially detachably connected to the annular skirt portion 8 by a first frangible connection 7, wherein the one-piece closure comprises polymeric material (para. [0005], line 2, “polyethylene”) and wood filler (para. [0008], line 4, “sisal flour”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over HIDETOSHI, in view of Edie et. al. (U. S. Patent Publication US 2013/0319968 A1) hereafter EDIE.
Regarding claim 2, HIDETOSHI (as applied to claim 1 above) teaches (see FIG. 1 above) all the limitations of the claim except presence in the top wall portion 2 (of the one-piece closure 1) of a continuous plug seal depending therefrom and being spaced from an interior surface of the annular skirt portion 8.
However, EDIE teaches (see FIG_1 below) presence in the top wall portion 12 (of the one-piece closure 10) of a continuous plug seal 16 depending therefrom and being spaced from an interior surface of the annular skirt portion 14 to cooperative seal a container (para. [0024], lines 9-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the top wall portion 12 in the one-piece closure 10 of HIDETOSHI with the continuous plug seal 16 of EDIE to cooperative seal a container.


    PNG
    media_image2.png
    749
    1181
    media_image2.png
    Greyscale


Regarding claim 3 HIDETOSHI and EDIE (as applied to claim 2 above) teaches all the limitations of the claim.  HIDESTOSHI further teaches (see FIG. 1 above) presence in the top wall portion 2 (of the one-piece closure 1) of a top seal 5 depending therefrom.

Claims 6-10, and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over HIDETOSHI, in view of Parssinen et. al. (WO 2020/043957 A1) hereafter PARSSINEN.
Regarding claim 6, HIDETOSHI (as applied to claim 1 above) teaches all the limitations of the claim.  HIDETOSHI further teaches the wood filler may include wood flour (para. [0008], line 4, “sisal flour”).  HIDETOSHI fails to teach the wood filler in the one-piece closure 1, has its particle size from about 0.02 mm to about 1 mm.
However, PARSSINEN teaches (see Fig. 4 below) a one-piece closure in which the wood filler has particle size (page 33, Table 2) from 0.00 mm to 2 mm to improve its compostability (page 30, lines 15-17).
Furthermore, PARSSINEN does not explicitly disclose the particle size being between 0.02 mm and 1 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the particle size of PARSSINEN from between 0.00 mm to 2 mm to 0.02 mm to 1 mm as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


    PNG
    media_image3.png
    409
    663
    media_image3.png
    Greyscale


Regarding claim 7, HIDETOSHI and PARSSINEN (as applied to claim 6 above) teaches all the limitations of the claim.  HIDETOSHI further teaches (see FIG. 1 above) the one-piece closure 1 comprising from about 2 to about 30 wt.% of wood filler, and from about 70 to about 98 wt.% of polymeric material to optimize its mechanical properties (para. [0010], lines 2-5).
However, HIDETOSHI does not explicitly disclose the one-piece closure 1 (see FIG. 1 above) comprising from about 1 to about 75 wt.% of wood filler, and from about 25 to about 99 wt.% of polymeric material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify (in HIDETOSHI) the wt.% of wood filler from (about 2 to about 30) to (about 1 to about 75) and wt.% of polymeric material from (about 70 to about 98) to (about 25 to about 99) as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 8, HIDETOSHI and PARSSINEN (as applied to claim 7 above) teaches all the limitations of the claim.
However, HIDETOSHI does not explicitly disclose the one-piece closure 1 (see FIG. 1 above) comprising from about 5 to about 50 wt.% of wood filler, and from about 50 to about 95 wt.% of polymeric material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify (in HIDETOSHI) the wt.% of wood filler from (about 2 to about 30) to (about 5 to about 50) and wt.% of polymeric material from (about 70 to about 98) to (about 50 to about 95) as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 9, HIDETOSHI and PARSSINEN (as applied to claim 8 above) teaches all the limitations of the claim.
However, HIDETOSHI does not explicitly disclose the one-piece closure 1 (see FIG. 1 above) comprising from about 10 to about 50 wt.% of wood filler, and from about 50 to about 90 wt.% of polymeric material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify (in HIDETOSHI) the wt.% of wood filler from (about 2 to about 30) to (about 10 to about 50) and wt.% of polymeric material from (about 70 to about 98) to (about 50 to about 90) as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 10, HIDETOSHI and PARSSINEN (as applied to claim 9 above) teaches all the limitations of the claim.
However, HIDETOSHI does not explicitly disclose the one-piece closure 1 (see FIG. 1 above) comprising from about 10 to about 25 wt.% of wood filler, and from about 75 to about 90 wt.% of polymeric material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify (in HIDETOSHI) the wt.% of wood filler from (about 2 to about 30) to (about 10 to about 25) and wt.% of polymeric material from (about 70 to about 98) to (about 75 to about 90) as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 18, HIDETOSHI and PARSSINEN (as applied to claim 10 above) teaches all the limitations of the claim.
However, HIDETOSHI does not explicitly disclose the one-piece closure 1 (see FIG. 1 above) comprising from about 1 to about 75 wt.% of wood filler, and from about 25 to about 99 wt.% of polymeric material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify (in HIDETOSHI) the wt.% of wood filler from (about 2 to about 30) to (about 1 to about 75) and wt.% of polymeric material from (about 70 to about 98) to (about 25 to about 99) as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 19, HIDETOSHI and PARSSINEN (as applied to claim 18 above) teaches all the limitations of the claim.
However, HIDETOSHI does not explicitly disclose the one-piece closure 1 (see FIG. 1 above) comprising from about 5 to about 50 wt.% of wood filler, and from about 50 to about 95 wt.% of polymeric material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify (in HIDETOSHI) the wt.% of wood filler from (about 2 to about 30) to (about 5 to about 50) and wt.% of polymeric material from (about 70 to about 98) to (about 50 to about 95) as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 20, HIDETOSHI and PARSSINEN (as applied to claim 19 above) teaches all the limitations of the claim.
However, HIDETOSHI does not explicitly disclose the one-piece closure 1 (see FIG. 1 above) comprising from about 10 to about 50 wt.% of wood filler, and from about 50 to about 90 wt.% of polymeric material.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify (in HIDETOSHI) the wt.% of wood filler from (about 2 to about 30) to (about 10 to about 50) and wt.% of polymeric material from (about 70 to about 98) to (about 50 to about 90) as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 21, HIDETOSHI and PARSSINEN (as applied to claim 7 above) teaches all the limitations of the claim.  PARSSINEN further teaches the wood filler includes maple, or oak (page 15, line 25).

Regarding claim 22, HIDETOSHI and PARSSINEN (as applied to claim 7 above) teaches all the limitations of the claim.  PARSSINEN further teaches the wood filler includes pine (page 15, line 24).

Regarding claim 23, HIDETOSHI and PARSSINEN (as applied to claim 8 above) teaches all the limitations of the claim.  PARSSINEN further teaches the wood filler includes maple, or oak (page 15, line 25).

Regarding claim 24, HIDETOSHI and PARSSINEN (as applied to claim 8 above) teaches all the limitations of the claim.  PARSSINEN further teaches the wood filler includes hardwoods (page 15, line 26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Meadows et. al. (U. S. Patent Application Publication US 2011/0057355 A1):  Teaches a closure with similar attributes as the claimed invention.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS JAVIER RODRIGUEZ MOLINA whose telephone number is (571) 272-8947.  The examiner can normally be reached M-F: 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY D. STASHICK can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.R.M./

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735